IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-41241
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

CARLOS JESUS BARRIENTOS-VASQUEZ,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-01-CR-195-1
                      --------------------
                         August 21, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Carlos Jesus Barrientos-Vasquez appeals his guilty-plea

conviction and sentence for possessing with the intent to

distribute approximately 49 kilograms of marijuana.    Barrientos

contends that 21 U.S.C. § 841 is facially unconstitutional in

light of Apprendi v. New Jersey, 530 U.S. 466 (2000).

     As Barrientos concedes, his argument is foreclosed by this

court’s decision in United States v. Slaughter, 238 F.3d 580, 582


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-41241
                               -2-

(5th Cir. 2000), cert. denied., 532 U.S. 1045 (2001).     He raises

the issue only to preserve it for Supreme Court review.    The

judgment of the district court is AFFIRMED.